DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0159843 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 

Response to Amendment
Since the amendment filed on 08/17/2022 with the AFCP request is not entered (see Advisory Action mailed on 09/23/2022), the amendments to claim 1, 10 and 20 filed on 08/17/2022 are carried in the amendment filed on 09/30/2022 and are entered, even though those corresponding amendments are not correctly annotated.

The amendment filed on 09/30/2022 has been entered:
Claim 1 – 20 remain pending in the application;
Claim 1, 10 and 11 are amended.

Applicant’s amendments fled on 09/30/2022 overcome the claim objection to claim 10 as set forth in the Final Office Action mailed on 06/30/2022. The corresponding claim objection is withdrawn.


Response to Arguments
Applicant’s remarks submitted on 09/30/2022 with respect to the 103 rejections to claim 1 – 20 have been fully considered and they are moot in view of new grounds of rejection.

Regarding the 103 rejection to independent claim 1, applicant amended the claim to include limitation “a pair of elongated field generation pads disposed on top of the support structure”; “each of the pair of elongated field generation pads including a plurality of magnetic coils operable to generate magnetic fields comprising magnetic field gradients”, and submitted on p.11 – 14 that “For example, as described in paragraph [0034] and illustrated in FIG. 4A (reproduced below), the low-profile elongated field generation pads 202 with field generating coils 201, 401 provide for generation of magnetic field gradients for assuring location accuracy in identifying a distal end 40 of catheter 36 inside the heart 38”; “In contrast, Martinelli teaches an entirely different coil configuration that cannot provide the same magnetic field gradients for location accuracy”; “For example, as shown in FIGS. 9A - 9C (reproduced below), Martinelli's coil elements 110 and 112 (as shown in FIG. 9A), coil elements114 and 116 (as shown in FIG. 9B), and coil elements 122-124 in one rail member and elements 126-128 in the other rail member (as shown in FIG. 9C), cannot achieve the same magnetic field gradients for location accuracy, as in the present application”; “Martinelli's coil configuration further includes coil sets embedded in platform 10 of FIG.8 (reproduced below)”; “Martinelli cannot disclose the magnetic field gradients of the present application, as Martinelli instead requires an entirely different arrangement and configuration of its coils”; “The combination of Martinelli and the additional cited references fails to teach or suggest a similar magnetic field pad location system as recited in amended independent claim 1.”
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, since applicant’s amendments change the scope of claim, reference Sirkin et al. (US 2018/0104120 A1; priority date on 06/01/2015) (hereinafter "Sirkin"), which is cited in the Advisory Action mailed on 09/23/2022, is introduced in new grounds of rejection to teach the amended claim in combination with other cited references. More specifically, Sirkin teaching the mounting/securing structure regarding the positional limitations as amended. See detail in later 103 rejection.
Second, applicant’s arguments about the coil configuration and location accuracy are not positively recited in the claim and therefore do not bear any patentability weight in the examination. The claim recites “each of the pair of elongated field generation pads including a plurality of magnetic coils operable to generate magnetic fields comprising magnetic field gradients such that a first magnetic coil of the plurality of magnetic coils is proximate a first longitudinal end of each of the pair of field generation pads and a second magnetic coil of the plurality of magnetic coils is proximate a second opposite longitudinal end of each of the pair of field generation pads”. The limitation only requires positions of two coils and the result of generated magnetic field. Martinelli does teach two coils on two ends of rail to generate magnetic field (see Martinelli; Fig.9C).
Third, by using the transition phrase “comprising”, the claim does not exclude additional coil arrangement such as coils embedded in the platform as taught in Martinelli. In addition, Martinelli does teach the generated magnetic field “comprising magnetic field gradients” (see Martinelli; Col.7, Ln.48 – Col.8, Ln.4; claim 3).
Fourth, Martinelli also teaches the using of delta coils to generate gradient field. More important, Martinelli teaches the fundamental algorithm to using gradient magnetic field to separate unknown positional variables (see Martinelli; Col.6, Ln.58 – Col.7, Ln.44). In the above fundamental algorithm, there is no limitation about where to setup the gradient coils. The magnetic field values at every x-y-z coordinate for the coil groups can be previously measured and supplied by look-up table (see Martinelli; Col.7, Ln.28 – 32). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, it would be obvious to switch the location of delta coils from the bed to the side rails to generate another look-up table and to derive the intersection line by using the new look-up table. The generated gradient magnetic field by the arrangement of delta coils is still the predictable result, and the location of the catheter can still be predicted by checking the new look-up table.
Thus, applicant’s arguments regarding the rejection to independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 103 rejection to independent claim 11, applicant amended the claim to include similar limitations as amended to claim 1, and applicant’s arguments submitted on p.14 rely exclusively on supposed deficiency with respect to the rejection to claim 1. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the 103 rejection to all corresponding dependent claims, applicant’s arguments submitted on p.14 rely exclusively on supposed deficiency with respect to the rejection to parent claim 1 and 11. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.10 – 15 have been fully considered but they are moot in view of new grounds of rejection.
 

Claim Objections
Claim 1 and 11 are objected to because of the following informalities:  
Claim 1 lines 4 – 5, limitation “the pads” should read “pair of elongated field generation pads”, to avoid potential 112(b) issue.
Claim 1 line 13, limitation “the pads” should read “pair of elongated field generation pads”, to avoid potential 112(b) issue.
Claim 11 line 13, limitation “the pads” should read “pair of elongated field generation pads”, to avoid potential 112(b) issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 7, 8, 10 – 12, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinelli et al. (US RE43,750 E; published on 10/16/2012) (hereinafter "Martinelli") in view of Sirkin et al. (US 2018/0104120 A1; priority date on 06/01/2015) (hereinafter "Sirkin").

Regarding claim 1, Martinelli teaches a magnetic field location system for use in tracking a distal end of a catheter ("The present invention is directed to a method and system for determining the location of a catheter or endoscopic probe …" Col.4, Ln.63 - Col.5, Ln.11) that includes a position sensor ("... that are induced within a sensing coil affixed to the distal end of the catheter probe." Col.4, Ln.63 - Col.5, Ln.11), in a surgical or exploratory procedure within a living body ("inserted into a selected body cavity of a patient undergoing a surgical procedure." Col.4, Ln.63 - Col.5, Ln.11) disposed on a support structure ("... as the patient is disposed on a patient-supporting examination deck." Col.4, Ln.63 - Col.5, Ln.11), comprising:
a pair of elongated field generation pads disposed on top of the support structure ("The deck includes a first rail member 100 and a second rail member 102 in opposed spaced-apart relationship and attached to the platform along respective supporting edges." Col.14, Ln.37 - 48; Fig.8), the pads configured for selective placement lengthwise along opposing sides of the living body ("The examination deck includes a planar top platform 10 suitable for accommodating a recumbent patient disposed lengthwise on the planar top." Col.12, Ln.39 - 55; "The deck includes a first rail member 100 and a second rail member 102 in opposed spaced-apart relationship and attached to the platform along respective supporting edges." Col.14, Ln.37 - 48; Fig.8; "Each coil pair is designed to project a substantially uniform field …" Col.14, Ln.49 – 67);
each of the pair of elongated field generation pads including a plurality of magnetic coils ("The railed configuration is characterized by the embedding of coil sets in both the planar top and in the rail members." Col.14, Ln.37 - 48; Fig.9A, 9C) operable to generate magnetic fields comprising magnetic field gradients (“As used herein, “delta coils” refer to a magnetic assembly for generating a gradient field ...” Col.5, Ln.66 – Col.6, Ln.15; “The positional coordinates are determined from signals induced in the sensing coil in response to the gradient magnetic fields.” Col.7, Ln.48 – Col.8, Ln.4) such that a first magnetic coil of the plurality of magnetic coils is proximate a first longitudinal end of each of the pair of field generation pad and a second magnetic coil of the plurality of magnetic coils is proximate a second opposite longitudinal end of each of the pair of the field generation pad ("FIG. 9C schematically depicts the z-directed unidirected coils including coil elements 122-124 in one rail member and elements 126-128 in the other rail member." Col.14, Ln.49 - 67; see position of 122, 124, 126 and 128);
a processor ("The database may be stored in any type of facility including, inter alia, read-only memory, firmware, optical storage, or other types of computer storage." Col.6, Ln.16 - 43; although a processor is not explicitly taught in Martinelli, a computer implemented coil driving mechanism is taught which indicate the processor as an inherent component for a computer) coupled to the plurality magnetic coils of the pair of elongated field generation pads (although drive unit is not explicitly taught in Fig.8, the drive unit is inherent component coupled for driving the coil; further the embodiments of Fig.2 and 3 provide evidence that a drive unit is included in coil driving as: "The coil sets embedded in platform 10 {and described in connection with FIGS. 2A-C and 3} are activated by a signal drive unit {not shown} connected via line 18." Col.12, Ln.39 – 55) configured to execute a process for correlation of the magnetic field gradient generated by the pair of elongated field generation pads such that a reference magnetic field is defined that extends within a desired portion of the living body to enable precise location and tracking of the distal end of the catheter via the position sensor within the reference magnetic field ("As discussed below, the angular orientation is determined from signals induced in the sensing coil in response to a sequence of substantially uniform, unidirectional fields generated successively within the navigational domain. The positional coordinates are determined from signals induced in the sensing coil in response to the gradient magnetic fields." Col.7, Ln.48 - Col.8, Ln.4; "Each coil pair is designed to project a substantially uniform field in the x-direction throughout the navigational domain. FIG. 9B schematically depicts the y-directed unidirected coils … FIG. 9C schematically depicts the z-directed unidirected coils ... FIG. 9D shows the delta coil arrangement used in the railed configuration." Col.14, Ln.49 – 67).
Although Martinelli teaches the coils 122, 124, 126 and 18 disposed in the rails are unidirected coils, Martinelli also teaches the fundamental of using gradient filed to separate unknown variables in locating the catheter probe (“This intersection line is defined by an expression in two of the unknown positional coordinates, wherein the other equation parameters are known, i.e., the measured induced voltage values, the magnetic field values at every x-y-z coordinate for the coil groups (as supplied by the LUT), and the as-computed φ-θ orientation. If an appropriate delta coil configuration is used (e.g., three delta coil pairs), an appropriate number of such intersection lines (e.g., three) may be produced to sufficiently and uniquely resolve the x-y-z coordinates (e.g., by calculating the intersection of such three intersection lines).” Col.7, Ln.15 – 38). Martinelli further teaches using delta coils to generate magnetic gradient field (“As used herein, “delta coils” refer to a magnetic assembly for generating a gradient field (as defined above) within the navigational domain … this preferred implementation should not serve as a limitation of the present invention as it should be apparent to those skilled in the art that other magnetic configurations may be used to adequately generate the gradient fields.” Col.5, Ln.66 – Col.6, Ln.15). In the above fundamental algorithm, there is no limitation about where to setup the gradient coils. The magnetic field values at every x-y-z coordinate for the coil groups can be previously measured and supplied by look-up table (see Martinelli; Col.7, Ln.28 – 32). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, it would be obvious to switch the location of delta coils from the bed to the side rails to generate another look-up table and to derive the intersection line by using the new look-up table. The generated gradient magnetic field by the arrangement of delta coils is still the predictable result, and the location of the catheter can still be predicted by checking the new look-up table.
Martinelli fails to explicitly teach at least one selectively configured arm extending from each of the pair of elongated field generation pads comprising a securing structure configured to releasably secure the pair of elongated field generation pads to the support structure when selectively placed on top of the support structure.
However, in the same field of endeavor, Sirkin teaches at least one selectively configured arm extending from each of the pair of elongated field generation pads (see Fig.12 – 15) comprising a securing structure configured to releasably secure the pair of elongated field generation pads to the support structure when selectively placed on top of the support structure ("Apparatus 300 includes clamp 224 fixed to a surgical rail 340 with … Spacer 172 creates a gap between rail 340 and clamp 224 so that medical/surgical devices may be attached and mounted on rail 340. A pivoting cross bar portion 336 is fixed to clamp 224 as shown and described with respect to cross bar 236 and clamp 224 in apparatus 200 above." [0062]; see Fig.12 - 15; rail 340 is configured to mount medical/surgical device such as the rail members as taught by Martinelli).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rails as taught by Martinelli with the mounting structure as taught by Sirkin. By providing rails to mount medical surgical devices to litter, it is possible to provide "a litter for use as an operating table and for transporting the litter along with the medical/surgical devices and the patient" (see Sirkin; [0008]).

Regarding claim 2, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 1, and Martinelli further teaches wherein the pair of elongated field generation pads are relatively symmetric and define relatively symmetric magnetic coil arrays when placed by the sides of the living body ("Each coil pair is designed to project a substantially uniform field in the x-direction throughout the navigational domain. FIG. 9B schematically depicts the y-directed unidirected coils … FIG. 9C schematically depicts the z-directed unidirected coils ... FIG. 9D shows the delta coil arrangement used in the railed configuration." Col.14, Ln.49 - 67; see coils layout in Fig.9A - 9C).

Regarding claim 7, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 1, and Sirkin further teaches wherein: first and second selectively configured arms extending at predefined locations spaced apart from each other from each of the pair of elongated field generation pads comprise the securing structure ("Apparatus 300 includes clamp 224 fixed to a surgical rail 340 with …" [0062]; see Fig.13, there are two rails 340 on each side of litter with corresponding clamp 224);
each of the first and second selectively configured arms of a first of the pair of elongated field generation pads including a support structure engaging portion configured to engage one side of the support structure when the pair of elongated field generation pads are selectively placed on the support structure ("A first clamp 224 has a circular inner surface 232 a and an opening 234 a for receiving one of the pair of parallel poles 12." [0058]; "Similarly, pole 12 of litter 10 is fixed to clamp 224 as described with respect to apparatus 200 above." [0062]; here each clamp 224 is interpreted as the engaging portion); and
each of the first and second selectively configured arms of a second of the pair of elongated field generation pads including a support structure engaging portion configured to engage an opposite side of the support structure when the pair of elongated field generation pads is selectively placed on the support structure such that the engagement of the engaging portions of the first and second selectively configured arms of the pair of elongated field generation pads defines the relative placement of the pair of elongated field generation pads on the support structure ("A second clamp 226 has a circular inner surface 232 b and an opening 234 b for receiving the other of the pair of parallel poles 12.” [0059]; "Similarly, pole 12 of litter 10 is fixed to clamp 224 as described with respect to apparatus 200 above." [0062]; here, in Fig,13 and 14, clamp 224 are arranged on both side and the clamp on one side is equivalent to the clamp 226 in [0059]; each clamp 224 is interpreted as the engaging portion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rails as taught by Martinelli with the mounting structure as taught by Sirkin. By providing rails to mount medical surgical devices to litter, it is possible to provide "a litter for use as an operating table and for transporting the litter along with the medical/surgical devices and the patient" (see Sirkin; [0008]).

Regarding claim 8, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 7, and Sirkin further teaches wherein each of the first and second selectively configured arms of the pair of elongated field generation pads has a clamp configured to be operated to a clamping position from an open position to engage the respective support structure engaging portion with a side of the support structure when the respective field generation pad is selectively placed on the support structure ("A first clamp 224 has a circular inner surface 232 a and an opening 234 a for receiving one of the pair of parallel poles 12." [0058]; "Similarly, pole 12 of litter 10 is fixed to clamp 224 as described with respect to apparatus 200 above." [0062]; here each clamp 224 is interpreted as the engaging portion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rails as taught by Martinelli with the mounting structure as taught by Sirkin. By providing rails to mount medical surgical devices to litter, it is possible to provide "a litter for use as an operating table and for transporting the litter along with the medical/surgical devices and the patient" (see Sirkin; [0008]).

Regarding claim 10, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 7, and Sirkin further teaches wherein each of the first and second selectively configured arms of the pair of elongated field generation pads have a coupling component configured for connection beneath the support structure ("The cross bar 236 extends under a bed 14 of the litter 10." [0060]; "A pivoting cross bar portion 336 is fixed to clamp 224 as shown and described with respect to cross bar 236 and clamp 224 in apparatus 200 above." [0062]; see position of 336 in Fig.14); and
the securing structure includes a first joining member having first and second opposing ends for coupling with the respective coupling ends of the first selectively configured arms of the pair of elongated field generation pads ("The ends of cross bar 236 may be fixed to clamps 224, 226 using, for example, lock nuts 88." [0059]; "A pivoting cross bar portion 336 is fixed to clamp 224 as shown and described with respect to cross bar 236 and clamp 224 in apparatus 200 above." [0062]) and a second joining member having first and second opposing ends configured for coupling with the respective coupling ends of the second selectively configured arms of the pair of elongated field generation pads ("The ends of cross bar 236 may be fixed to clamps 224, 226 using, for example, lock nuts 88." [0059]; "A pivoting cross bar portion 336 is fixed to clamp 224 as shown and described with respect to cross bar 236 and clamp 224 in apparatus 200 above." [0062]) to secure the selective placement of the pair of elongated field generation pads on the support structure when the first and second joining members are coupled with the respective coupling ends of the selectively configured arms of the pair of elongated field generation pads ("The ends of cross bar 236 may be fixed to clamps 224, 226 using, for example, lock nuts 88 … Lock nuts 88 are tightened using knob 94 to thread lock nuts 88 on set screws 90." [0059]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rails as taught by Martinelli with the mounting structure as taught by Sirkin. By providing rails to mount medical surgical devices to litter, it is possible to provide "a litter for use as an operating table and for transporting the litter along with the medical/surgical devices and the patient" (see Sirkin; [0008]).

Regarding claim 11, Martinelli teaches a method for tracking a distal end of a catheter in a surgical or exploratory procedure ("The present invention is directed to a method and system for determining the location of a catheter or endoscopic probe …" Col.4, Ln.63 - Col.5, Ln.11), that includes magnetic sensing of a position sensor of the catheter ("... that are induced within a sensing coil affixed to the distal end of the catheter probe." Col.4, Ln.63 - Col.5, Ln.11) within a living body ("inserted into a selected body cavity of a patient undergoing a surgical procedure." Col.4, Ln.63 - Col.5, Ln.11) lying on a support structure ("... as the patient is disposed on a patient-supporting examination deck." Col.4, Ln.63 - Col.5, Ln.11), comprising:
providing the living body lying on the supporting structure (“The present invention is operative as the patient is disposed on a patient-supporting examination deck.” Col.4, Ln.63 - Col.5, Ln.11), 
selectively placing a pair of elongated field generation pads above the support structure ("The deck includes a first rail member 100 and a second rail member 102 in opposed spaced-apart relationship and attached to the platform along respective supporting edges." Col.14, Ln.37 - 48; Fig.8) and lengthwise along opposing sides of the living body ("The examination deck includes a planar top platform 10 suitable for accommodating a recumbent patient disposed lengthwise on the planar top." Col.12, Ln.39 - 55; "The deck includes a first rail member 100 and a second rail member 102 in opposed spaced-apart relationship and attached to the platform along respective supporting edges." Col.14, Ln.37 - 48; Fig.8), each of the pair of elongated field generation pads including a plurality of magnetic coils of the plurality of magnetic coils ("The railed configuration is characterized by the embedding of coil sets in both the planar top and in the rail members." Col.14, Ln.37 - 48; Fig.9A, 9C) operable to generate magnetic fields comprising magnetic field gradients (“As used herein, “delta coils” refer to a magnetic assembly for generating a gradient field ...” Col.5, Ln.66 – Col.6, Ln.15; “The positional coordinates are determined from signals induced in the sensing coil in response to the gradient magnetic fields.” Col.7, Ln.48 – Col.8, Ln.4) wherein a first magnetic coil of the plurality of magnetic coils is proximate a first longitudinal end of each of the pair of elongated field generation pads and a second magnetic coil of the plurality of magnetic coils is proximate a second opposite longitudinal end of each of the pair of elongated field generation pads ("FIG. 9C schematically depicts the z-directed unidirected coils including coil elements 122-124 in one rail member and elements 126-128 in the other rail member." Col.14, Ln.49 - 67; see position of 122, 124, 126 and 128);
executing, by a processor ("The database may be stored in any type of facility including, inter alia, read-only memory, firmware, optical storage, or other types of computer storage." Col.6, Ln.16 - 43; although a processor is not explicitly taught in Martinelli, a computer implemented coil driving mechanism is taught which indicate the processor as an inherent component for a computer) coupled to the pluralities of magnetic coils of the pair of elongated generation pads (although drive unit is not explicitly taught in Fig.8, the drive unit is inherent component coupled for driving the coil; further the embodiments of Fig.2 and 3 provide evidence that a drive unit is included in coil driving as: "The coil sets embedded in platform 10 {and described in connection with FIGS. 2A-C and 3} are activated by a signal drive unit {not shown} connected via line 18." Col.12, Ln.39 – 55), a process of correlation of the magnetic field gradients generated by the selectively placed field generation pads such that a reference magnetic field is defined that extends within a desired portion of the living body to enable precise location and tracking of the distal end of the catheter via the position sensor within the reference magnetic field ("As discussed below, the angular orientation is determined from signals induced in the sensing coil in response to a sequence of substantially uniform, unidirectional fields generated successively within the navigational domain. The positional coordinates are determined from signals induced in the sensing coil in response to the gradient magnetic fields." Col.7, Ln.48 - Col.8, Ln.4; "Each coil pair is designed to project a substantially uniform field in the x-direction throughout the navigational domain. FIG. 9B schematically depicts the y-directed unidirected coils … FIG. 9C schematically depicts the z-directed unidirected coils ... FIG. 9D shows the delta coil arrangement used in the railed configuration." Col.14, Ln.49 – 67).
Although Martinelli teaches the coils 122, 124, 126 and 18 disposed in the rails are unidirected coils, Martinelli also teaches the fundamental of using gradient filed to separate unknown variables in locating the catheter probe (“This intersection line is defined by an expression in two of the unknown positional coordinates, wherein the other equation parameters are known, i.e., the measured induced voltage values, the magnetic field values at every x-y-z coordinate for the coil groups (as supplied by the LUT), and the as-computed φ-θ orientation. If an appropriate delta coil configuration is used (e.g., three delta coil pairs), an appropriate number of such intersection lines (e.g., three) may be produced to sufficiently and uniquely resolve the x-y-z coordinates (e.g., by calculating the intersection of such three intersection lines).” Col.7, Ln.15 – 38). Martinelli further teaches using delta coils to generate magnetic gradient field (“As used herein, “delta coils” refer to a magnetic assembly for generating a gradient field (as defined above) within the navigational domain … this preferred implementation should not serve as a limitation of the present invention as it should be apparent to those skilled in the art that other magnetic configurations may be used to adequately generate the gradient fields.” Col.5, Ln.66 – Col.6, Ln.15). In the above fundamental algorithm, there is no limitation about where to setup the gradient coils. The magnetic field values at every x-y-z coordinate for the coil groups can be previously measured and supplied by look-up table (see Martinelli; Col.7, Ln.28 – 32). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, it would be obvious to switch the location of delta coils from the bed to the side rails to generate another look-up table and to derive the intersection line by using the new look-up table. The generated gradient magnetic field by the arrangement of delta coils is still the predictable result, and the location of the catheter can still be predicted by checking the new look-up table.
Martinelli fails to explicitly teach securing the selectively placed pair of elongated field generation pads to the support structure, the pads disposed above the support structure when secured to the support structure.
However, in the same field of endeavor, Wehner teaches securing the selectively placed pair of elongated field generation pads to the support structure ("Apparatus 300 includes clamp 224 fixed to a surgical rail 340 with … Spacer 172 creates a gap between rail 340 and clamp 224 so that medical/surgical devices may be attached and mounted on rail 340. A pivoting cross bar portion 336 is fixed to clamp 224 as shown and described with respect to cross bar 236 and clamp 224 in apparatus 200 above." [0062]; see Fig.12 - 15; rail 340 is configured to mount medical/surgical device such as the rail members as taught by Martinelli), the pads disposed above the support structure when secured to the support structure (see Fig.12 - 15; rail 340 is configured to mount medical/surgical device such as the rail members as taught by Martinelli, and the rail members of Martinelli will be disposed above the litter when mounted on rail 340).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rails as taught by Martinelli with the mounting structure as taught by Sirkin. By providing rails to mount medical surgical devices to litter, it is possible to provide "a litter for use as an operating table and for transporting the litter along with the medical/surgical devices and the patient" (see Sirkin; [0008]).

Regarding claim 12, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 11, and Martinelli further teaches wherein the selectively placing the pair of elongated field generation defines relatively symmetrical magnetic coil arrays about the sides of the living body ("Each coil pair is designed to project a substantially uniform field in the x-direction throughout the navigational domain. FIG. 9B schematically depicts the y-directed unidirected coils … FIG. 9C schematically depicts the z-directed unidirected coils ... FIG. 9D shows the delta coil arrangement used in the railed configuration." Col.14, Ln.49 - 67; see coils layout in Fig.9A - 9C).

Regarding claim 17, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 11, and Sirkin further teaches wherein: the securing of the pair of elongated field generation pads to the support structure is performed with first and second selectively configured arms extending at predefined locations spaced apart from each other from each of the pair of elongated field generation pads ("Apparatus 300 includes clamp 224 fixed to a surgical rail 340 with …" [0062]; see Fig.13, there are two rails 340 on each side of litter with corresponding clamp 224), where each selectively configured arm of the pair of elongated field generation pads has a support structure engaging portion ("A first clamp 224 has a circular inner surface 232 a and an opening 234 a for receiving one of the pair of parallel poles 12." [0058]; "Similarly, pole 12 of litter 10 is fixed to clamp 224 as described with respect to apparatus 200 above." [0062]; here each clamp 224 is interpreted as the engaging portion); and
the selectively placing the pair of elongated field generation pad on the support structure is performed by engaging the support structure engaging portions of the selectively configured arms of the pair of elongated field generation pads with respective sides of the support structure ("A first clamp 224 has a circular inner surface 232 a and an opening 234 a for receiving one of the pair of parallel poles 12." [0058]; "Similarly, pole 12 of litter 10 is fixed to clamp 224 as described with respect to apparatus 200 above." [0062]; here each clamp 224 is interpreted as the engaging portion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rails as taught by Martinelli with the mounting structure as taught by Sirkin. By providing rails to mount medical surgical devices to litter, it is possible to provide "a litter for use as an operating table and for transporting the litter along with the medical/surgical devices and the patient" (see Sirkin; [0008]).

Regarding claim 18, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 17, and Sirkin further teaches wherein the securing of the pair of elongated selectively placed field generation pads to the support structure includes operating a clamp of each first and second selectively configured arm of the pair of elongated field generation pads ("A first clamp 224 has a circular inner surface 232 a and an opening 234 a for receiving one of the pair of parallel poles 12." [0058]; "Similarly, pole 12 of litter 10 is fixed to clamp 224 as described with respect to apparatus 200 above." [0062]; here each clamp 224 is interpreted as the engaging portion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rails as taught by Martinelli with the mounting structure as taught by Sirkin. By providing rails to mount medical surgical devices to litter, it is possible to provide "a litter for use as an operating table and for transporting the litter along with the medical/surgical devices and the patient" (see Sirkin; [0008]).

Regarding claim 20, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 17, and Sirkin further teaches wherein the securing of the pair of elongated selectively placed field generation pads to the support structure includes connecting the first and second selectively configured arms of the pair of elongated field generation pads beneath the support structure ("The ends of cross bar 236 may be fixed to clamps 224, 226 using, for example, lock nuts 88." [0059]; "The cross bar 236 extends under a bed 14 of the litter 10." [0060]; "A pivoting cross bar portion 336 is fixed to clamp 224 as shown and described with respect to cross bar 236 and clamp 224 in apparatus 200 above." [0062]; see position of 336 in Fig.14).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rails as taught by Martinelli with the mounting structure as taught by Sirkin. By providing rails to mount medical surgical devices to litter, it is possible to provide "a litter for use as an operating table and for transporting the litter along with the medical/surgical devices and the patient" (see Sirkin; [0008]).


Claim 3 – 5 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinelli in view of Sirkin, as applied in claim 2 and 12 respectively, and further in view of Wald et al. (US 2017/0042621 A1; published on 02/16/2017) (hereinafter "Wald").

Regarding claim 3, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 2, and Martinelli further teaches wherein the magnetic fields generated by the pair of elongated field generation pads are generated by at least two of the plurality of magnetic coils disposed in each of the pair of elongated field generation pads at a defined distance from each other ("The magnet assembly for the x-directed unidirectional coil set is shown in FIG. 9A and includes two coil elements 110 and 112 each embedded in a respective rail member. Each coil pair is designed to project a substantially uniform field in the x-direction throughout the navigational domain." Col.14, Ln.49 - 67; see coils layout in Fig.9A).
Martinelli in view of Sirkin fails to explicitly teach where each of the plurality of magnetic coils magnetic coil is configured as a tri-axial coil unit.
However, in the same field of endeavor, Wald teaches where each of the plurality of magnetic coils magnetic coil is configured as a tri-axial coil unit ("... the jig 170 is shown as having three orthogonally positioned coils ... to provide respective EM fields." [0068]; "Each of the coils 172, 174, 176 is wound around the center member 178 and/or a common center point 190 of the jig 170 and in a respective one of the coil channels 182, 184, 186." [0067]; by definition, the coil layout as shown in Fig.4 is tri-axial coil bobbin).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the field generation coil as taught by Martinelli with the tri-axial coil as taught by Wald. With "orthogonally positioned coils", it is possible to provide "provide respective EM fields" which is orthogonal to each other and therefore generate "a set of coordinates of the coil relative to a reference point of a TCA" for navigation (see Wald; [0068]).

Regarding claim 4, Martinelli in view of Sirkin and Wald teaches all claim limitations, as applied in claim 3, and Wald further teaches wherein the tri-axial coil units are configured as tri-coil bobbins ("... the jig 170 is shown as having three orthogonally positioned coils ... to provide respective EM fields." [0068]; "Each of the coils 172, 174, 176 is wound around the center member 178 and/or a common center point 190 of the jig 170 and in a respective one of the coil channels 182, 184, 186." [0067]; by definition, the coil layout as shown in Fig.4 is tri-axial coil bobbin).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the field generation coil as taught by Martinelli with the tri-axial coil as taught by Wald. With "orthogonally positioned coils", it is possible to provide "provide respective EM fields" which is orthogonal to each other and therefore generate "a set of coordinates of the coil relative to a reference point of a TCA" for navigation (see Wald; [0068]).

Regarding claim 5, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 2, except wherein the magnetic fields generated by the pair of elongated field generation pads are generated by six linearly aligned and equally spaced magnetic coils of the plurality of magnetic coils disposed in each of the pair of elongated field generation pads, where each magnetic coil of the plurality of magnetic coils is configured as a single coil unit.
However, in the same field of endeavor, Wald teaches wherein the magnetic fields generated by the pair of elongated field generation pads are generated by six linearly aligned and equally spaced magnetic coils of the plurality of magnetic coils disposed in each of the pair of elongated field generation pads ("FIG. 6 shows another TCA 220 that includes multiple jigs 222 … Although in FIG. 6 three jigs and/or twelve recessed sections are shown, the TCA 220 may have any number of jigs and corresponding recessed sections." [0077]), where each magnetic coil of the plurality of magnetic coils is configured as a single coil unit ("Each of the jigs 222 is a single-coiled jig with a respective coil." [0077]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the filed generation rail as taught by Martinelli with the TCA including multiple jigs as taught by Wald. By providing "accurate placement of jigs on the base plate" (see Wald; [0077]) with same orientation, it is possible that "EM field energy generated by the coils having the same orientation add together to increase the size of the EM field" (see Wald; [0078]). 

Regarding claim 13, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 12, and Martinelli further teaches generating the magnetic fields by the pair of elongated field generation pads via at least two of the plurality of magnetic coils disposed in each field generation pad of the pair of elongated field generation pads at a defined distance from each other ("The magnet assembly for the x-directed unidirectional coil set is shown in FIG. 9A and includes two coil elements 110 and 112 each embedded in a respective rail member. Each coil pair is designed to project a substantially uniform field in the x-direction throughout the navigational domain." Col.14, Ln.49 - 67; see coils layout in Fig.9A).
Martinelli in view of Sirkin fails to explicitly teach where each magnetic coil of the plurality of magnetic coils is configured as a tri-axial coil unit. 
However, in the same field of endeavor, Wald teaches where each magnetic coil of the plurality of magnetic coils is configured as a tri-axial coil unit ("... the jig 170 is shown as having three orthogonally positioned coils ... to provide respective EM fields." [0068]; "Each of the coils 172, 174, 176 is wound around the center member 178 and/or a common center point 190 of the jig 170 and in a respective one of the coil channels 182, 184, 186." [0067]; by definition, the coil layout as shown in Fig.4 is tri-axial coil bobbin).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the field generation coil as taught by Martinelli with the tri-axial coil as taught by Wald. With "orthogonally positioned coils", it is possible to provide "provide respective EM fields" which is orthogonal to each other and therefore generate "a set of coordinates of the coil relative to a reference point of a TCA" for navigation (see Wald; [0068]).

Regarding claim 14, Martinelli in view of Sirkin and Wald teaches all claim limitations, as applied in claim 13, and Wald further teaches wherein the generating the magnetic fields is performed by tri-axial coil units that are configured as tri-coil bobbins ("... the jig 170 is shown as having three orthogonally positioned coils ... to provide respective EM fields." [0068]; "Each of the coils 172, 174, 176 is wound around the center member 178 and/or a common center point 190 of the jig 170 and in a respective one of the coil channels 182, 184, 186." [0067]; by definition, the coil layout as shown in Fig.4 is tri-axial coil bobbin).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the field generation coil as taught by Martinelli with the tri-axial coil as taught by Wald. With "orthogonally positioned coils", it is possible to provide "provide respective EM fields" which is orthogonal to each other and therefore generate "a set of coordinates of the coil relative to a reference point of a TCA" for navigation (see Wald; [0068]).

Regarding claim 15, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 12, except generating the magnetic fields by the pair of elongated field generation pads via six linearly aligned and equally spaced magnetic coils of the plurality of magnetic coils disposed in each field generation pad of the pair of elongated field generation pads, where each magnetic coil of the plurality of magnetic coils is configured as a single coil unit.
However, in the same field of endeavor, Wald teaches generating the magnetic fields by the pair of elongated field generation pads via six linearly aligned and equally spaced magnetic coils of the plurality of magnetic coils disposed in each field generation pad of the pair of elongated field generation pads ("FIG. 6 shows another TCA 220 that includes multiple jigs 222 … Although in FIG. 6 three jigs and/or twelve recessed sections are shown, the TCA 220 may have any number of jigs and corresponding recessed sections." [0077]), where each magnetic coil of the plurality of magnetic coils is configured as a single coil unit ("Each of the jigs 222 is a single-coiled jig with a respective coil." [0077]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the filed generation rail as taught by Martinelli with the TCA including multiple jigs as taught by Wald. By providing "accurate placement of jigs on the base plate" (see Wald; [0077]) with same orientation, it is possible that "EM field energy generated by the coils having the same orientation add together to increase the size of the EM field" (see Wald; [0078]). 


Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martinelli in view of Sirkin, as applied in claim 1 and 11 respectively, and further in view of Govari et al. (US 2015/0173643 A1; published on 06/25/2015) (hereinafter "Govari") and Wright et al. (US 2005/0154283 A1; published on 07/14/2005) (hereinafter "Wright").

Regarding claim 6, Martinelli in view of Wehner teaches all claim limitations, as applied in claim 1, and Sirkin further teaches the securing structure is configured such that the pair of elongated field generation pads are able to be selectively placed on and secured to the support structure in less than 60 seconds ("Apparatus 18 may be disassembled and transported in four parts or pieces, which makes assembly of apparatus 18 to a litter 10 easy. After some practice, apparatus 18 may be assembled to a litter 10 in 30 seconds or less." [0048]; here the apparatus 18 in Fig.6 is equivalent to 340 and other mounting structure in Fig.11 - 15) and are also able to be removed from the support structure in less than 60 seconds ("Apparatus 18 may be easily removed from a litter, packaged up, moved to a new location and used on another stretcher." [0051]; limitation "in less than 60 seconds" is predictable results of the clamping based mounting structure, because it can be assembled to litter in 30 seconds or less as taught in [0048]; In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rails as taught by Martinelli with the mounting structure as taught by Sirkin. By providing rails to mount medical surgical devices to litter, it is possible to provide "a litter for use as an operating table and for transporting the litter along with the medical/surgical devices and the patient" (see Sirkin; [0008]).
Martinelli in view of Sirkin fails to explicitly teach wherein each of the pair of elongated field generation pads is configured with a height not exceeding 20 mm and a weight not exceeding 3 Kg.
However, in the same field of endeavor, Govari teaches wherein each of the pair of elongated field generation pads is configured with a height not exceeding 20 mm ("The thickness t of the location pad is usually configured to be no more than 5 mm." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the filed generation rail as taught by Martinelli with the location pad as taught by Govari. By providing the thin dimension location pad for MRI scanner, it is possible that "the MRI scanner does not collide or interfere with location pad 38 of the magnetic tracking system, or vice versa" (see Govari; [0036]).
Martinelli in view of Sirkin and Govari fails to explicitly teach wherein each of the pair of elongated field generation pads is configured with a weight not exceeding 3 Kg.
However, in the same field of endeavor, Wright teaches wherein each of the field generation pads are configured with a weight not exceeding 3 Kg ("The sensing subsystem 204 can also have a low mass per unit area in the plane of the sensor coils 302 … and often with an average mass-density of approximately 0.3 grams/cm2." [0040]; "The overall dimension of the panel 304 can be approximately 40 cm by 54 cm, but the array 305 has a first dimension D1 of approximately 40 cm and a second dimension D2 of approximately 40 cm." [0042]; considering the panel is 40cm x 54 cm as 2160 cm2 area, and the mass-density of 0.3 grams/cm2, the total weight of the panel is 648 grams which is less than 3 kg).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the filed generation rail as taught by Martinelli with the coil array panel as taught by Wright. Doing so would make it possible to form "a rigid, lightweight structure that fixedly retains the arrangement of the coils 302 in a defined configuration over a large operating temperature range" (see Wright; [0039]).

Regarding claim 16, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 11, and Sirkin further teaches wherein the selectively placing and the securing of the pair of elongated first field generation pads to the support structure is performed in less than 60 seconds ("Apparatus 18 may be disassembled and transported in four parts or pieces, which makes assembly of apparatus 18 to a litter 10 easy. After some practice, apparatus 18 may be assembled to a litter 10 in 30 seconds or less." [0048]; here the apparatus 18 in Fig.6 is equivalent to 340 and other mounting structure in Fig.11 - 15) and to enabled the selectively placed pair of elongated field generation pads to be removed from the support structure in less than 60 seconds ("Apparatus 18 may be easily removed from a litter, packaged up, moved to a new location and used on another stretcher." [0051]; limitation "in less than 60 seconds" is predictable results of the clamping based mounting structure, because it can be assembled to litter in 30 seconds or less as taught in [0048]; In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results" Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rails as taught by Martinelli with the mounting structure as taught by Sirkin. By providing rails to mount medical surgical devices to litter, it is possible to provide "a litter for use as an operating table and for transporting the litter along with the medical/surgical devices and the patient" (see Sirkin; [0008]).
Martinelli in view of Sirkin fails to explicitly teach wherein the pair of elongated field generation pads are configured with a height not exceeding 20 mm and a weight not exceeding 3 Kg.
However, in the same field of endeavor, Govari teaches wherein the pair of elongated field generation pads are configured with a height not exceeding 20 mm ("The thickness t of the location pad is usually configured to be no more than 5 mm." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the filed generation rail as taught by Martinelli with the location pad as taught by Govari. By providing the thin dimension location pad for MRI scanner, it is possible that "the MRI scanner does not collide or interfere with location pad 38 of the magnetic tracking system, or vice versa" (see Govari; [0036]).
Martinelli in view of Sirkin and Govari fails to explicitly teach wherein the pair of elongated field generation pads are configured with a weight not exceeding 3 Kg.
However, in the same field of endeavor, Wright teaches wherein the pair of elongated field generation pads are configured with a weight not exceeding 3 Kg ("The sensing subsystem 204 can also have a low mass per unit area in the plane of the sensor coils 302 … and often with an average mass-density of approximately 0.3 grams/cm2." [0040]; "The overall dimension of the panel 304 can be approximately 40 cm by 54 cm, but the array 305 has a first dimension D1 of approximately 40 cm and a second dimension D2 of approximately 40 cm." [0042]; considering the panel is 40cm x 54 cm as 2160 cm2 area, and the mass-density of 0.3 grams/cm2, the total weight of the panel is 648 grams which is less than 3 kg).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the filed generation rail as taught by Martinelli with the coil array panel as taught by Wright. Doing so would make it possible to form "a rigid, lightweight structure that fixedly retains the arrangement of the coils 302 in a defined configuration over a large operating temperature range" (see Wright; [0039]).


Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinelli in view of Sirkin, as applied in claim 8 and 17 respectively, and further in view of Masionis et al. (US 2012/0241571 A1; published on 09/27/2012) (hereinafter "Masionis").

Regarding claim 9, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 8, except wherein an end of each of the first and second selectively configured arms of the pair of elongated field generation pads is adjustably coupled to the elongated field generation pad from which it extends to enable the respective support structure engaging portion of each of the first and second selectively configured arms of the pair of elongated field generation pads to be positioned at an extended or retracted position relative to the field generation pad from which it extends whereby the pair of elongated field generation pads are placed furthest from each other and closest to the sides of the support structure when all of the support structure engaging portions of the first and second selectively configured arms of the pair of elongated field generation pads are in the retracted position, and whereby the pair of elongated field generation pads are placed closest to each other and furthest from the sides of the support structure when all of the support structure engaging portions of the first and second selectively configured arms of the pair of elongated field generation pads are in the extended position.
However, in the same field of endeavor, Masionis teaches wherein an end of each of the first and second selectively configured arms of the pair of elongated field generation pads is adjustably coupled to the elongated field generation pad from which it extends to enable the respective support structure engaging portion of each of the first and second selectively configured arms of the pair of elongated field generation pads to be positioned at an extended or retracted position relative to the field generation pad from which it extends ("Referring to FIGS. 4, 5 and 6, the device connectors 26 and 28 are movable relative to the support member connector 24 between a first position shown in FIG. 4 wherein the device connectors 26 and 28 are positioned to hold the medical device 12 adjacent the stretcher 10 ..." [0069]; here the medical device 12 is equivalent to the navigation rail in Martinelli; since there are two rails as taught by Martinelli, the first position of medical device 12 can be applied to both side) whereby the pair of elongated field generation pads are placed furthest from each other and closest to the sides of the support structure ("Referring to FIGS. 4, 5 and 6, the device connectors 26 and 28 are movable relative to the support member connector 24 between a first position shown in FIG. 4 wherein the device connectors 26 and 28 are positioned to hold the medical device 12 adjacent the stretcher 10 ..." [0069]; here the medical device 12 is equivalent to the navigation rail in Martinelli; since there are two rails as taught by Martinelli, the first position of medical device 12 can be applied to both side) when all of the support structure engaging portions of the first and second selectively configured arms of the pair of elongated field generation pads are in the retracted position ("Movement between the first and second positions is achieved by means of the link arms 30." [0072]; the first position in FIg.4 is the retracted position of arms 30), and whereby the pair of elongated field generation pads are placed closest to each other and furthest from the sides of the support structure ("Referring to FIGS. 4, 5 and 6, the device connectors 26 and 28 are movable relative to the support member connector 24 between ... and a second position shown in FIG. 6 wherein the device connectors 26 and 28 are positioned to hold the medical device 12 above the stretcher 10." [0069]; here the medical device 12 is equivalent to the navigation rail in Martinelli; since there are two rails as taught by Martinelli, the second position of medical device 12 can be applied to both side) when all of the support structure engaging portions of the first and second selectively configured arms of the pair of elongated field generation pads are in the extended position ("Movement between the first and second positions is achieved by means of the link arms 30." [0072]; the second position in FIg.6 is the extended position of arms 30).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the navigation rail attachment as taught by Martinelli with the link arms for movement of bedside medical device as taught by Masionis. BY adjusting the position of medical device, it is possible to provide convenient operation that "In the first position, the medical device 12 is off the patient support panel 18 so as not to impinge on the available space for a patient", and in the second position "the medical device 12 is less likely to interfere with the maneuvering of the stretcher 10 into position" (see Masionis; [0069]).

Regarding claim 19, Martinelli in view of Sirkin teaches all claim limitations, as applied in claim 17, except providing each of the first and second selectively configured arms of the pair of elongated field generation pads with an adjustable coupling with the respective field generation pad from which it extends, thereby enabling positioning its respective support structure engaging portion to be positioned in at-an extended or retracted position relative to its respective field generation pad from which it extends, whereby the pair of elongated field generation pads are placed furthest from each other and closest to the sides of the support structure when all of the support structure engaging portions are in their respective retracted position, and whereby the pair of elongated field generation pads are placed closest to each other and furthest from the sides of the support structure when all of the support structure engaging portions are in their respective extended position.
However, in the same field of endeavor, Masionis teaches providing each of the first and second selectively configured arms of the pair of elongated field generation pads with an adjustable coupling with the respective field generation pad from which it extends, thereby enabling positioning its respective support structure engaging portion to be positioned in at-an extended or retracted position relative to its respective field generation pad from which it extends ("Referring to FIGS. 4, 5 and 6, the device connectors 26 and 28 are movable relative to the support member connector 24 between a first position shown in FIG. 4 wherein the device connectors 26 and 28 are positioned to hold the medical device 12 adjacent the stretcher 10 ..." [0069]; here the medical device 12 is equivalent to the navigation rail in Martinelli; since there are two rails as taught by Martinelli, the first position of medical device 12 can be applied to both side), whereby the pair of elongated field generation pads are placed furthest from each other and closest to the sides of the support structure ("Referring to FIGS. 4, 5 and 6, the device connectors 26 and 28 are movable relative to the support member connector 24 between a first position shown in FIG. 4 wherein the device connectors 26 and 28 are positioned to hold the medical device 12 adjacent the stretcher 10 ..." [0069]; here the medical device 12 is equivalent to the navigation rail in Martinelli; since there are two rails as taught by Martinelli, the first position of medical device 12 can be applied to both side) when all of the support structure engaging portions are in their respective retracted position ("Movement between the first and second positions is achieved by means of the link arms 30." [0072]; the first position in FIg.4 is the retracted position of arms 30), and whereby the pair of elongated field generation pads are placed closest to each other and furthest from the sides of the support structure ("Referring to FIGS. 4, 5 and 6, the device connectors 26 and 28 are movable relative to the support member connector 24 between ... and a second position shown in FIG. 6 wherein the device connectors 26 and 28 are positioned to hold the medical device 12 above the stretcher 10." [0069]; here the medical device 12 is equivalent to the navigation rail in Martinelli; since there are two rails as taught by Martinelli, the second position of medical device 12 can be applied to both side) when all of the support structure engaging portions are in their respective extended position ("Movement between the first and second positions is achieved by means of the link arms 30." [0072]; the second position in FIg.6 is the extended position of arms 30).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the navigation rail attachment as taught by Martinelli with the link arms for movement of bedside medical device as taught by Masionis. BY adjusting the position of medical device, it is possible to provide convenient operation that "In the first position, the medical device 12 is off the patient support panel 18 so as not to impinge on the available space for a patient", and in the second position "the medical device 12 is less likely to interfere with the maneuvering of the stretcher 10 into position" (see Masionis; [0069]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793